PER CURIAM.
The appellant contractor was the defendant and third party plaintiff in the trial court. The cause was heard by the court without a jury and resulted in (1) a judgment for the plaintiff supplier upon its complaint for materials furnished on a construction site and (2) a judgment for the third party defendant subcontractor upon the claim of the appellant contractor. Our review of the record in the light of the briefs and oral argument does not reveal reversible error upon any of the points presented.
Affirmed.